Exhibit 10.1

 

HUNTSMAN CORPORATION

2016 STOCK INCENTIVE PLAN

 

SECTION  1.       Purpose of the Plan.

 

The Huntsman Corporation Stock Incentive Plan, as amended from time to time (the
“Plan”), is intended to promote the interests of Huntsman Corporation, a
Delaware corporation (the “Company”), by encouraging Employees, Consultants and
Directors to acquire or increase their equity interest in the Company and to
provide a means whereby they may develop a sense of proprietorship and personal
involvement in the development and financial success of the Company, and to
encourage them to remain with and devote their best efforts to the business of
the Company, thereby advancing the interests of the Company and its
stockholders.  The Plan is also contemplated to enhance the ability of the
Company and its Subsidiaries to attract and retain the services of individuals
who are essential for the growth and profitability of the Company.

 

SECTION  2.       Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Award” shall mean an Option, Restricted Stock Award, Performance Award, Phantom
Share, SAR, Bonus Stock Award, Dividend Equivalent, Substitute Award, or Other
Stock-Based Award.

 

“Award Agreement” shall mean any written or electronic agreement, contract,
instrument, or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant and shall also include any other
written instrument (including any employment, severance, change in control or
similar agreement or arrangement) that establishes any terms, conditions,
restrictions and/or limitations applicable to Awards in addition to those
established by this Plan and by the Committee’s exercise of its administrative
powers, including any such instrument entered into prior to or following the
Effective Date.

 

“Board” shall mean the Board of Directors of the Company.

 

“Bonus Stock” shall mean Common Stock granted as a bonus pursuant to
Section 6(f).

 

“Change of Control” shall mean: (a) with respect to an Award that is subject to
section 409A of the Code, the occurrence of any event which constitutes a change
of control under section 409A of the Code, including any regulations promulgated
pursuant thereto; and (b) with respect to any other Award, the occurrence of any
of the following events:  (i) the acquisition by any “person,” as such term is
used in sections 13(d) and 14(d) of the Exchange Act, other than the Company, a
Subsidiary of the Company or a Company employee benefit plan, of “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors; or (ii) the consummation of a
reorganization, merger, consolidation or other form of corporate

 

1

--------------------------------------------------------------------------------


 

transaction or series of transactions, in each case, with respect to which
Persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation or other transaction do not, immediately
thereafter, own more than 20% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities in substantially the
same proportions as their ownership immediately prior to such event; or
(iii) the sale or disposition by the Company of all or substantially all the
Company’s assets (other than any such sale or disposition involving solely the
Company and one or more Persons that are “affiliates” of the Company (within the
meaning of Rule 12b-2 under the Exchange Act)); or (iv) a change in the
composition of the Board, as a result of which fewer than a majority of the
directors are Incumbent Directors; or (v) the approval by the Board or the
stockholders of the Company of a complete or substantially complete liquidation
or dissolution of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

 

“Committee” shall mean the Board or any committee of the Board designated, from
time to time, by the Board to act as the Committee under the Plan; provided,
however, that, unless otherwise determined by the Board, the Committee shall
consist solely of two or more directors, each of whom shall be a Qualified
Member (except to the extent administration of this Plan by “outside directors”
is not then required in order to qualify for tax deductibility under section
162(m) of the Code).

 

“Consultant” shall mean any individual who is not an Employee or a Director and
who provides consulting, advisory or other similar services to the Company or a
Subsidiary.

 

“Covered Employee” shall mean an Employee who is designated by the Committee, at
the time of grant of a Performance Award, as likely to be a “covered employee”
within the meaning of section 162(m) of the Code.

 

“Director” shall mean any member of the Board who is not an Employee.

 

“Dividend Equivalent” shall mean a right, granted to an Employee, Consultant or
Director under Section 6(g), to receive cash, Common Stock, other Awards or
other property equal in value to dividends paid with respect to a specified
number of shares of Common Stock, or other periodic payments.

 

“Effective Date” shall mean May 5, 2016.

 

“Employee” shall mean any employee of the Company or a Subsidiary.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder.

 

“Fair Market Value” shall mean, as of any applicable date, the closing sales
price for a Share on the New York Stock Exchange (or such other national
securities exchange which constitutes the principal trading market for the
Shares) for the applicable date as reported by such reporting service approved
by the Committee; provided, however, that if Shares shall not have

 

2

--------------------------------------------------------------------------------


 

been quoted or traded on such applicable date, Fair Market Value shall be
determined based on the last preceding date on which they were quoted or traded,
or, if deemed appropriate by the Committee, in such other manner as it may
determine to be appropriate, in accordance with the Non-Qualified Deferred
Compensation Rules.  In the event the Common Stock is not publicly traded at the
time a determination of its Fair Market Value is required to be made hereunder,
the determination of Fair Market Value shall be made in good faith by the
Committee, taking into account all factors the Committee deems appropriate,
including without limitation the Non-Qualified Deferred Compensation Rules.

 

“Incentive Stock Option” or “ISO” shall mean an option granted under
Section 6(a) of the Plan that is intended to qualify as an “incentive stock
option” under section 422 of the Code or any successor provision thereto.

 

“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the Effective Date, or (B) are elected, or nominated for election,
thereafter to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination, but “Incumbent
Director” shall not include an individual whose election or nomination is in
connection with (i) an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board or (ii) a plan or agreement to replace a majority of
the then Incumbent  Directors.

 

“Non-Qualified Deferred Compensation Rules” shall mean the limitations or
requirements of section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Non-Qualified Stock Option” or “NQO” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

 

“Other Stock-Based Award” shall mean an Award granted under Section 6(i) of the
Plan.

 

“Participant” shall mean any Employee, Consultant or Director who was granted an
Award under the Plan that remains outstanding.

 

“Performance Award” shall mean any right granted under Section 6(c) of the Plan.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

 

“Phantom Shares” shall mean the right to receive Shares or cash equal to the
Fair Market Value of such Shares, or any combination thereof, as determined by
the Committee, at the end of a specified deferral period (which may or may not
be coterminous with the Restricted Period of the Award), which is granted
pursuant to Section 6(d) of the Plan.

 

3

--------------------------------------------------------------------------------


 

“Prior Plan” shall mean the Huntsman Corporation Stock Incentive Plan, as
amended and restated effective May 8, 2014.

 

“Qualified Member” shall mean a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Treasury regulation 1.162-27 under section 162(m) of the
Code.

 

“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.

 

“Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Plan.

 

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

 

“SAR” shall mean a stock appreciation right granted under Section 6(e) of the
Plan that entitles the holder to receive the excess of the Fair Market Value of
a Share on the relevant date over the exercise price of such SAR, with the
excess paid in cash and/or in Shares in the discretion of the Committee, subject
to the limitation on cash payments in Section 4(d).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Shares” or “Common Shares” or “Common Stock” shall mean the common stock of the
Company, $0.01 par value, and such other securities or property as may become
the subject of Awards under the Plan.

 

“Subsidiary” shall mean any entity (whether a corporation, partnership, joint
venture, limited liability company or other entity) in which the Company owns a
majority of the voting power of the entity directly or indirectly, and any other
entity in which the Company has an economic interest that is designated by the
Committee as a Subsidiary for purposes of the Plan, except (i) with respect to
the grant of an ISO, in which case the term Subsidiary shall mean any
“subsidiary corporation” of the Company as defined in section 424 of the Code,
or (ii) in the case of Options or SARs that are intended to comply with Treasury
regulation 1.409A-1(b)(5)(i), in which case the term Subsidiary shall mean an
entity in a chain of entities in which each entity has a “controlling interest”
in another entity in the chain, starting with the Company.

 

“Substitute Award” shall mean an Award granted pursuant to Section 6(h) of the
Plan.

 

SECTION  3.    Administration.

 

The Plan shall be administered by the Committee.  A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee.  Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to:  (i) designate

 

4

--------------------------------------------------------------------------------


 

Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vii) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (viii) amend any Award under the Plan as
provided in Section 7(b); and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.  Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Subsidiary, any Participant, any
holder or beneficiary of any Award, any stockholder and any other Person.  The
Committee may, subject to any applicable law, regulatory, securities exchange or
other similar restrictions, delegate to one or more officers of the Company the
authority to grant Awards to Employees and Consultants who are not, and whose
family members are not, subject to section 16(b) of the Exchange Act (for this
purpose “family members” include the brothers or sisters (whether by whole or
half blood), spouse, ancestors, or lineal descendants of the Employee or
Consultant, and any spouse of any of the foregoing).  The Committee may impose
such limitations and restrictions, in addition to any required limitations or
restrictions, as the Committee may determine in its sole discretion.  Any Award
granted pursuant to such a delegation shall be subject to all of the provisions
of the Plan concerning such Award.

 

SECTION  4.       Shares Available for Awards.

 

(a)           Shares Available.

 

(i)            Share Pool.  Subject to adjustment as provided in Section 4(c),
the number of Shares that may be issued with respect to Awards (including
pursuant to the exercise of Incentive Stock Options) under the Plan shall be
8,225,000 Shares.  To the extent an Award has been or is settled with the
delivery of Shares, such Shares shall not be available for issuance under future
Awards under the Plan.  If an Award is surrendered, exchanged, forfeited,
settled in cash or otherwise lapses, expires, terminates or is canceled without
the actual delivery of Shares, including (i) Shares forfeited with respect to
Restricted Stock, or (ii) the number of Shares withheld or surrendered in
payment of any exercise or purchase price of an Award or taxes relating to
Awards, then the Shares covered by such Award, to the extent of such surrender,
exchange, forfeiture, expiration, lapse, termination, cancellation or payment in
cash, shall again be Shares that may be issued with respect to Awards granted
under the Plan. Notwithstanding the foregoing provisions, if any such Shares
could not again be available for Awards to a particular Covered Employee under
applicable law or regulation, such Shares shall be available exclusively for
Awards to Participants who are not subject to such limitation.

 

5

--------------------------------------------------------------------------------


 

(ii)           Prior Plan.  Awards that are outstanding under the Prior Plan
immediately prior to the Effective Date of this Plan (“Prior Plan Awards”) shall
remain outstanding following the Effective Date in accordance with their terms;
however, no new awards may be granted pursuant to the Prior Plan on or after the
Effective Date. For the avoidance of doubt, all remaining available Shares under
the Prior Plan that are not the subject of Prior Plan Awards will automatically
and immediately cease to be available at the Effective Date of this Plan. With
respect to Prior Plan Awards, in accordance with Section 4(a) of the Prior Plan,
if such a Prior Plan Award, on or after the Effective Date, is surrendered,
exchanged, forfeited, settled in cash or otherwise lapses, expires, terminates
or is canceled without the actual delivery of Shares, including (A) Shares
forfeited with respect to restricted stock awards, or (B) the number of Shares
withheld or surrendered in payment of any exercise or purchase price of such
Prior Plan Award or taxes relating to the Prior Plan Award, then the Shares
covered by such Prior Plan Award, to the extent of such surrender, exchange,
forfeiture, expiration, lapse, termination, cancellation or payment in cash,
shall become Shares that may be issued with respect to Awards granted under this
Plan.

 

(b)           Sources of Shares Deliverable Under Awards.  Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares, treasury Shares or previously issued Shares reacquired by the
Company, including Shares purchased on the open market.

 

(c)           Anti-dilution Adjustments.  With respect to any “equity
restructuring” event (such as a stock dividend, stock split, reverse stock split
or similar event with respect to Shares) that could result in an additional
compensation expense to the Company pursuant to the provisions of the Financial
Accounting Standards Board, Accounting Standards Codification, Topic 718—Stock
Compensation, as the same may be amended or superseded from time to time (“ASC
Topic 718”), if adjustments to Awards with respect to such event were
discretionary, the Committee shall equitably adjust the number and type of
Shares (or other securities or property) covered by each outstanding Award and
the terms and conditions, including the exercise price and performance criteria
(if any), of such Award to equitably reflect such restructuring event.  With
respect to any other similar event that would not result in an ASC Topic 718
accounting charge if the adjustment to Awards with respect to such event were
subject to discretionary action, the Committee shall have complete discretion to
adjust Awards in such manner as it deems appropriate with respect to such other
event.  In the event the Committee makes any adjustment pursuant to the
foregoing provisions of this Section 4(c), the Committee shall make a
corresponding and proportionate adjustment to the maximum number and the type of
Shares (or other securities or property) with respect to which Awards may be
granted under the Plan after such event as provided in Section 4(a) and the
individual participant annual grant limits with respect to Awards (other than
dollar-denominated Awards) as provided in Section 4(d).  Any such adjustments
pursuant to this Section 4(c) shall be evidenced by written addendums to the
Plan and Award Agreements prepared by the Company and, with respect to Options,
shall be in accordance with the Treasury regulations concerning Incentive Stock
Options.

 

(d)           Individual Participant Limits.  Subject to adjustment as provided
in Section 4(c), the maximum number of Share-denominated Awards that may be
granted under the Plan to any individual during any calendar year during any
part of which this Plan is in effect shall not relate

6

--------------------------------------------------------------------------------


 

to more than 3,000,000 shares of Common Stock.  The maximum amount of
dollar-denominated Awards that may be granted to any individual during any
calendar year may not exceed $15,000,000.

 

SECTION  5.       Eligibility.

 

Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Committee.

 

SECTION  6.       Awards.

 

(a)           Options.  Subject to the provisions of the Plan, the Committee
shall have the authority to determine Employees, Consultants and Directors to
whom Options shall be granted, the number of Shares to be covered by each
Option, the exercise price therefor and the conditions and limitations
applicable to the exercise of the Option, including the applicable Restricted
Period and/or performance objectives, if any, and the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.

 

(i)            Exercise Price.  The exercise price per Share purchasable under
an Option shall be determined by the Committee at the time the Option is
granted, but, except with respect to a Substitute Award, shall not be less than
the Fair Market Value per Share on the effective date of such grant.

 

(ii)           Time and Method of Exercise.  The Committee shall determine and
provide in the Award Agreement the time or times at which an Option may be
exercised in whole or in part, and the method or methods by which, and the form
or forms (which may include, without limitation, cash, check acceptable to the
Company, Shares already-owned by the Participant, a “cashless-broker” exercise
(through procedures approved by the Company), other securities or other
property, a note (to the extent permitted by applicable law), a withholding or
“netting” of Shares from the Option if it is not an Incentive Stock Option, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price) in which payment of the exercise price with
respect thereto may be made or deemed to have been made.  The maximum term for
an Option shall be 10 years.

 

(iii)          Incentive Stock Options.  An Incentive Stock Option may be
granted only to an individual who is an employee of the Company or any parent or
subsidiary corporation (as defined in section 424 of the Code) at the time the
Option is granted and must be granted within 10 years from the date the Plan was
approved by the Board or the stockholders of the Company, whichever is earlier. 
To the extent that the aggregate Fair Market Value (determined at the time the
respective Incentive Stock Option is granted) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by an
individual during any calendar year under all incentive stock option plans of
the Company and its parent and subsidiary corporations exceeds $100,000, or such
Options fail to constitute Incentive Stock Options for any reason, such
purported Incentive Stock Options shall be treated as Non-Qualified Stock
Options.  The

 

7

--------------------------------------------------------------------------------


 

Committee shall determine, in accordance with applicable provisions of the Code,
Treasury regulations and other administrative pronouncements, which of a
Participant’s purported Incentive Stock Options do not constitute Incentive
Stock Options and shall notify the Participant of such determination as soon as
reasonably practicable after such determination.  No Incentive Stock Option
shall be granted to an individual if, at the time the Option is granted, such
individual owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or of its parent or subsidiary
corporation, within the meaning of section 422(b)(6) of the Code, unless (i) at
the time such Option is granted the option price is at least 110% of the Fair
Market Value of the Common Stock subject to the Option and (ii) such Option by
its terms is not exercisable after the expiration of five years from the date of
grant.  An Incentive Stock Option shall not be transferable otherwise than by
will or the laws of descent and distribution, and shall be exercisable during
the Participant’s lifetime only by such Participant or the Participant’s
guardian or legal representative.  The terms of any Incentive Stock Option
granted under the Plan shall comply and be interpreted consistently in all
respects with the provisions of section 422 of the Code, or any successor
provision, and any regulations promulgated thereunder.

 

(iv)          Forfeiture.  An Incentive Stock Option may be granted only to an
individual who is an employee of the Company or any parent or subsidiary
corporation (as defined in section 424 of the Code) at the time the Option is
granted and must be granted within 10 years from the date the Plan was approved
by the Board or the stockholders of the Company, whichever is earlier.  To the
extent that the aggregate Fair Market Value (determined at the time the
respective Incentive Stock Option is granted) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by an
individual during any calendar year under all incentive stock option plans of
the Company and its parent and subsidiary corporations exceeds $100,000, or such
Options fail to constitute Incentive Stock Options for any reason, such
purported Incentive Stock Options shall be treated as Non-Qualified Stock
Options.  The Committee shall determine, in accordance with applicable
provisions of the Code, Treasury regulations and other administrative
pronouncements, which of a Participant’s purported Incentive Stock Options do
not constitute Incentive Stock Options and shall notify the Participant of such
determination as soon as reasonably practicable after such determination.  No
Incentive Stock Option shall be granted to an individual if, at the time the
Option is granted, such individual owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of its
parent or subsidiary corporation, within the meaning of section 422(b)(6) of the
Code, unless (i) at the time such Option is granted the option price is at least
110% of the Fair Market Value of the Common Stock subject to the Option and
(ii) such Option by its terms is not exercisable after the expiration of five
years from the date of grant.  An Incentive Stock Option shall not be
transferable otherwise than by will or the laws of descent and distribution, and
shall be exercisable during the Participant’s lifetime only by such Participant
or the Participant’s guardian or legal representative.  The terms of any
Incentive Stock Option granted under the Plan shall comply and be interpreted
consistently in all respects with the provisions of section 422 of the Code, or
any successor provision, and any regulations promulgated thereunder.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Restricted Stock.  The Committee shall have
the authority to grant Awards of Restricted Stock to Employees, Consultants and
Directors upon such terms and conditions as the Committee may determine.

 

(i)                                     Terms and Conditions.  Each Restricted
Stock Award shall be subject to the fulfillment during the Restricted Period of
such conditions, including performance objectives, if any, as the Committee may
specify at the date of grant, which conditions may lapse separately or in
combination at such times, under such circumstances, in such installments or
otherwise, as the Committee may determine.  During the Restricted Period, the
Participant shall have such rights of ownership in or with respect to the
Restricted Stock as set forth in the Award Agreement, subject to
Section 6(b)(ii) below concerning dividends.

 

(ii)                                  Dividends.  Unless otherwise specified in
the applicable Award Agreement, dividends and distributions made with respect to
a share of Restricted Stock shall be held by the Company in a bookkeeping
account for the Participant (credited either as cash (without interest) or as
Phantom Shares), which account shall be subject to the same vesting and
forfeiture restrictions as the share of Restricted Stock with respect to which
such dividends and distributions are made.

 

(iii)                               Registration.  Any Restricted Stock may be
evidenced in such manner as the Committee shall deem appropriate, including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates.  In the event any stock certificate is issued in respect of
Restricted Stock granted under the Plan, such certificate shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.

 

(iv)                              Forfeiture.  Unless otherwise specified in the
applicable Award Agreement with respect to a Permitted Waiver Event, upon a
Participant’s termination of service with the Company and its Subsidiaries
during an applicable Restricted Period, all Restricted Stock subject to such
Restricted Period shall be forfeited by the Participant and re-acquired by the
Company.  Notwithstanding the foregoing, the Committee may, when it finds that a
waiver would be in the best interests of the Company, waive in whole or in part
any or all remaining forfeiture and other restrictions with respect to such
Participant’s Restricted Stock if such termination of service is (x) due to the
Participant’s death, disability, or retirement, or (y) an involuntary
termination by the Company or Subsidiary other than for “cause,” or a
termination by the Participant for a “good reason,” as such terms are defined in
the Award Agreement or an employment or severance agreement with (or a plan of)
the Company or a Subsidiary, (the foregoing collectively being a “Permitted
Waiver Event”); provided, however, if the Award is to a Covered Employee and
intended to qualify as “performance-based compensation” under section 162(m) of
the Code, such waiver may be only upon a termination due to death or disability
or a Change of Control of the Company or other event permitted under section
162(m) of the Code.

 

9

--------------------------------------------------------------------------------


 

(v)                                 Transfer Restrictions.  During the
Restricted Period, Restricted Stock will be subject to such limitations on
transfer as necessary to comply with section 83 of the Code.

 

(c)                                  Performance Awards.  The Committee shall
have the authority to determine the Employees, Consultants and Directors who
shall receive a Performance Award, pursuant to which the right of such
individual to receive a grant, or to exercise or receive settlement, of any
Award available under this Plan, and the timing thereof, may be subject to
performance objectives as specified by the Committee.  In addition, a
Performance Award may be denominated as a cash amount at the time of grant and
confer on the Participant the right to receive payment upon the achievement of
such performance objectives during such Restricted Periods as the Committee
shall establish with respect to the Award.

 

(i)                                     Terms and Conditions.  Subject to the
terms of the Plan and any applicable Award Agreement, the Committee shall
determine the performance objectives to be achieved during the applicable
Restricted Period, the length of the Restricted Period, the number of Shares or
the amount of cash subject to any Performance Award and the amount of any
payment to be made upon achievement of the performance objectives applicable to
any Performance Award.

 

(ii)                                  Performance Awards to Covered Employees. 
If the Committee determines that a Performance Award to be granted to an
Employee who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of section
162(m) of the Code, the performance objectives for such Performance Award shall
consist of one or more performance criteria set forth in Section 6(j)(viii) of
this Plan. Performance objectives applicable to such a Performance Award shall
be objective and shall otherwise meet the requirements of section 162(m) of the
Code, including the requirement that the level or levels of performance targeted
by the Committee resulting in the achievement of performance objectives be
“substantially uncertain” at the time the Committee actually establishes the
performance objectives.  Performance objectives shall be established not later
than 90 days after the beginning of any Restricted Period applicable to such
Performance Awards, or at such other date as may be required or permitted for
“performance-based compensation” under section 162(m) of the Code.  The
Committee may establish a Performance Award pool, which shall be an unfunded
pool based upon the achievement of performance objectives related to one or more
of the performance criteria set forth in Section 6(j)(viii) hereof, for purposes
of measuring the performance of the Company in connection with such Performance
Awards.  All determinations by the Committee with respect to Awards that are
intended to constitute “performance-based compensation” within the meaning of
section 162(m) of the Code shall be made in writing.  The Committee may not
delegate any responsibility relating to such Performance Awards.

 

(iii)                               Payment of Performance Awards.  Performance
Awards are earned as of the date the Committee determines the applicable
performance objectives have been satisfied.  Performance Awards may be paid (in
cash and/or in Shares, in the sole discretion of the Committee) in a lump sum or
in installments promptly as of or following the date the Committee determines
the applicable performance objectives have been

 

10

--------------------------------------------------------------------------------


 

satisfied, in accordance with procedures established by the Committee with
respect to such Award.  The Committee may exercise its discretion to reduce or
increase the amounts payable under any Performance Awards, except with respect
to Performance Awards to Covered Employees that are intended to qualify as
“performance-based compensation” under section 162(m) of the Code, in which
case, the Committee may, in its discretion, reduce the amount of settlement
otherwise to be made in connection with such Performance Awards but may not
exercise discretion to increase any such amount.

 

(iv)                              Forfeiture.  Unless otherwise specified in the
applicable Award Agreement with respect to a Permitted Waiver Event, upon a
Participant’s termination of service with the Company and its Subsidiaries
during the applicable Restricted Period, whether voluntary or involuntary (and
including without limitation termination on account of death, disability, or
retirement), all Performance Awards shall be forfeited by the Participant. 
However, the Committee may, when it finds that a waiver upon a Permitted Waiver
Event would be in the best interests of the Company, waive in whole or in part
any or all remaining restrictions with respect to such Participant’s Performance
Award; provided, however, if the Award to a Covered Employee is intended to
qualify as “performance-based compensation” under section 162(m) of the Code,
such waiver may be only upon a termination due to death or disability or a
Change of Control of the Company or other event permitted under section
162(m) of the Code.

 

(d)                                 Phantom Shares.  The Committee shall have
the authority to grant Awards of Phantom Shares to Employees, Consultants and
Directors upon such terms and conditions as the Committee may determine.

 

(i)                                     Terms and Conditions.  Each Phantom
Share Award shall constitute an agreement by the Company to issue or transfer a
specified number of Shares or pay an amount of cash equal to the Fair Market
Value of a specified number of Shares, or a combination thereof, to the
Participant in the future, subject to the fulfillment during the Restricted
Period of such conditions, including performance objectives, if any, as the
Committee may specify at the date of grant.  The Participant shall not have any
rights of ownership in or with respect to the Phantom Shares. Phantom Shares
shall be earned upon the lapse of the Restricted Period and shall be settled
upon expiration of a specified deferral period (which may or may not be
coterminous with the Restricted Period).  The Committee shall cause the
corresponding number of Shares to be issued or transferred, or shall cause the
corresponding amount to be paid promptly thereafter.

 

(ii)                                  Dividend Equivalents.  Unless otherwise
specified in the applicable Award Agreement, with respect to a Phantom Share,
the economic equivalent of all dividends and other distributions paid on a Share
during the Restricted Period shall be credited by the Company in a cash
bookkeeping account (without interest) or in additional Phantom Shares, which
account shall be subject to the same vesting and forfeiture restrictions as the
related Phantom Share.

 

(iii)                               Forfeiture.  Unless otherwise provided in an
applicable Award Agreement with respect to a Permitted Waiver Event, upon a
Participant’s termination of service with the Company and its Subsidiaries
during the applicable Restricted Period, all

11

--------------------------------------------------------------------------------


 

Phantom Shares subject to such Restricted Period shall be forfeited by the
Participant.  Notwithstanding the foregoing, the Committee may, when it finds
that a waiver upon a Permitted Waiver Event would be in the best interests of
the Company, waive in whole or in part any or all remaining forfeiture and other
restrictions with respect to such Participant’s Phantom Shares; provided,
however, if the Award to a Covered Employee is intended to qualify as
“performance-based compensation” under section 162(m) of the Code, such waiver
may be only upon a termination due to death or disability or a Change of Control
of the Company or such other event permitted by section 162(m) of the Code.

 

(e)                                  SARs.  The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom SARs
shall be granted, the number of SARs to be granted, the exercise price and the
conditions and limitations applicable to the exercise of the SAR, including the
applicable Restricted Period and/or performance objectives, if any, and the
following terms and conditions and such additional terms and conditions, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.  SARs may be granted in tandem with or separately from an Option.

 

(i)                                     Exercise Price.  The exercise price per
SAR shall be determined by the Committee at the time the SAR is granted, but,
except with respect to a Substitute Award, shall not be less than the Fair
Market Value per Share on the effective date of such grant.

 

(ii)                                  Time of Exercise.  The Committee shall
determine and provide in the Award Agreement the time or times at which an SAR
may be exercised in whole or in part.  The maximum term for an SAR shall be 10
years.

 

(iii)                               Method of Payment.  Unless provided in the
Award Agreement, the Committee shall determine, in its discretion, whether the
SAR shall be paid in cash, shares of Common Stock or a combination thereof.

 

(iv)                              Forfeiture.  Unless otherwise provided in an
applicable Award Agreement with respect to a Permitted Waiver Event, upon a
Participant’s termination of service with the Company and its Subsidiaries,
whether voluntary or involuntary (and including without limitation termination
on account of death, disability, or retirement), all such Participant’s SARs as
to which the Restricted Period has not elapsed as of the date of termination
shall be forfeited, and all such Participant’s SARs as to which the Restricted
Period has elapsed as of the date of termination shall remain exercisable for
the period of time set forth in the Award Agreement, after which time any such
SARs which remain unexercised shall be forfeited.  However, the Committee may,
when it finds that a waiver would be in the best interests of the Company, waive
in whole or in part any or all remaining restrictions with respect to a
Participant’s SARs.

 

(f)                                   Bonus Stock.  The Committee is authorized
to grant Common Stock as a bonus, or to grant Common Stock or other Awards in
lieu of obligations to pay cash or deliver other property under this Plan or
under other plans or compensatory arrangements,  provided that, in the case of
Participants subject to section 16 of the Exchange Act, the amount of such
grants remains within the discretion of the Committee to the extent necessary to
ensure that acquisitions of Bonus Stock or other Awards are exempt from
liability under section 16(b) of the Exchange

 

12

--------------------------------------------------------------------------------


 

Act.  Bonus Stock or other Awards granted hereunder shall be subject to such
other terms as shall be determined by the Committee.  In the case of any grant
of Common Stock to an officer of the Company or any of its Subsidiaries in lieu
of salary or other cash compensation, the number of shares granted in place of
such compensation shall be reasonable, as determined by the Committee.

 

(g)                                  Dividend Equivalents.  The Committee is
authorized to grant Dividend Equivalents to an Employee, Consultant or Director,
entitling the Participant to receive cash, Common Stock, other Awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Common Stock, or other periodic payments.  Dividend Equivalents may be
awarded on a free-standing basis or in connection with another Award.  The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Common
Stock, Awards, or other investment vehicles, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify.

 

(h)                                 Substitute Awards.  Awards may be granted
under the Plan in substitution of similar awards held by individuals who become
Employees, Consultants or Directors as a result of a merger, consolidation or
acquisition by the Company or a Subsidiary of another entity or the assets of
another entity.  Such Substitute Awards, if an Option or SAR, may have an
exercise price less than the Fair Market Value of a Share on the date of such
substitution, to the extent necessary to preserve the value of the award, and
will become exercisable upon the lapse of the Restricted Period.  Such
Substitute Awards, if Restricted Stock or Phantom Shares, shall be earned by the
Participant, and promptly issued, transferred, or paid, upon the lapse of the
Restricted Period or other specified deferral period.

 

(i)                                     Other Stock-Based Award.  The Committee
may also grant to Employees, Consultants or Directors an Other Stock-Based
Award, which shall consist of a right which is an Award denominated or payable
in, valued in whole or in part by reference to, or otherwise based on or related
to, Shares as is deemed by the Committee to be consistent with the purposes of
the Plan, which may include convertible or exchangeable debt securities, other
rights convertible or exchangeable into Common Stock, purchase rights for Common
Stock, Awards with value and payment contingent upon performance of the Company
or any other factors designated by the Committee, and Awards valued by reference
to the book value of Common Stock or the value of securities of or the
performance of specified Subsidiaries of the Company.  Subject to the terms of
the Plan, the Committee shall determine the terms and conditions, including any
vesting terms and/or performance objectives, of any such Other Stock-Based
Award.  Cash awards, as an element of or supplemental to any other Award under
this Plan, may also be granted pursuant to this Section 6(i).

 

(j)                                    General.

 

(i)                                     Award Agreements.  An Award Agreement
may be delivered to each Participant to whom an Award is granted.  The terms of
the Award Agreement shall be as determined by the Committee, so long as they are
consistent with the Plan.

 

13

--------------------------------------------------------------------------------


 

(ii)                                  Awards May Be Granted Separately or
Together.  Subject to Section 7(a), Awards may, in the discretion of the
Committee, be granted either alone or in addition to, or in tandem with, or in
substitution or exchange for, any other Award granted under the Plan or any
award granted under any other plan of the Company or any Subsidiary.  Such
additional, tandem and substitute or exchanged Awards may be granted at any
time.  If an Award is granted in substitution or exchange for another Award, the
Committee shall require the surrender of such other Award in consideration for
the grant of the new Award.

 

(iii)                               Limits on Transfer of Awards.

 

(A)                               Except as provided in paragraph (C) below,
each Award, and each right under any Award, shall be exercisable only by the
Participant during the Participant’s lifetime, or if permissible under
applicable law, by the Participant’s guardian or legal representative as
determined by the Committee.

 

(B)                               Except as provided in paragraph (C) below or
in a qualified domestic relations order, no Award and no right under any such
Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant in any manner (whether for value or
other consideration) other than by will or by the laws of descent and
distribution, and any such purported prohibited assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Subsidiary.

 

(C)                               To the extent specifically approved in writing
by the Committee, an Award (other than an Incentive Stock Option) may be
transferred to immediate family members or related family trusts, limited
partnerships or similar family entities on such terms and conditions as the
Committee may establish or approve.

 

(iv)                              Terms of Awards; Minimum Vesting.  The term of
each Award shall be for such period as may be determined by the Committee,
provided the term of an Option and SAR shall be limited as provided in Sections
6(a)(ii) and (iii) and Section 6(e)(ii), respectively.  The minimum vesting or
forfeiture restriction period with respect to Awards that are Options, SARs or
other Awards for which a Participant pays (or the value or amount payable under
the Award is reduced by) an amount equal to or exceeding the Fair Market Value
of the Stock determined as of the date of grant shall be one year, subject to
the Committee’s authority pursuant to Sections 6(a)(iv), 6(b)(iv), 6(c)(iv),
6(d)(iii), 6(e)(iv), 6(j)(x), and 7 of the Plan in the event of a Participant’s
termination of employment or service or upon the occurrence of certain events;
provided, that the foregoing one-year minimum vesting or forfeiture restriction
period shall not apply to the grant of any such Awards with respect to an
aggregate number of Shares that does not exceed 5% of the total share pool
specified in Section 4(a)(1) hereof.

 

(v)                                 Share Certificates.  All certificates for
Shares or other securities of the Company or any Subsidiary delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the

 

14

--------------------------------------------------------------------------------


 

Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Shares or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

(vi)                              Consideration for Grants.  Awards may be
granted for no cash consideration or for such consideration as the Committee
determines, including, without limitation, such minimal cash consideration as
may be required by applicable law.

 

(vii)                           Delivery of Shares or other Securities and
Payment by Participant of Consideration.  No Shares or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.  Such payment may be made by such method or methods and in such form or
forms as the Committee shall determine, including, without limitation, cash,
Shares, other securities, other Awards or other property, withholding of Shares,
cashless exercise with simultaneous sale, or any combination thereof, provided
that the combined value, as determined by the Committee, of all cash and cash
equivalents and the Fair Market Value of any such Shares or other property so
tendered to the Company, as of the date of such tender, is at least equal to the
full amount required to be paid pursuant to the Plan or the applicable Award
Agreement to the Company.

 

(viii)                        Performance Criteria.  The Committee shall
establish performance goals applicable to those Awards that are intended by the
Committee to qualify as “performance-based compensation” as described in section
162(m)(4)(C) of the Code, where such goals are required in order to so comply. 
Such performance goals shall be established based upon one or more of the
following performance criteria: (A) earnings per share; (B) revenues; (C) cash
flow; (D) cash flow returns; (E) free cash flow; (F) operating cash flow;
(G) net cash flow; (H) working capital; (I) return on net assets; (J) return on
assets; (K) return on investment; (L) return on capital; (M) return on equity;
(N) economic value added; (O) gross margin; (P) contribution margin;
(Q) operating margin; (R) net income; (S) pretax earnings; (T) pretax earnings
before interest, depreciation and amortization (“EBITDA”); (U) pretax earnings
after interest expense and before incentives, service fees, and extraordinary or
special items; (V) operating income; (W) total stockholder return; (X) Share
price; (Y) book value; (Z) enterprise value; (AA) debt reduction; (BB) costs or
expenses; (CC) objective safety measures (including recordable incident rates
and lost time incident rates); (DD) objective environmental measures (including
gas releases); (EE) sales; (FF) market share; (GG) objective productivity
measures; (HH) revenue or earnings per employee; (II) objective measures related
to implementation or completion of significant projects or processes; (JJ)
significant and objective strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; and (KK)

 

15

--------------------------------------------------------------------------------


 

significant and objective individual criteria, including any of the foregoing
performance goals, the implementation of policies and plans, the negotiation of
transactions, the development of long-term business goals, formation of joint
ventures, research or development collaborations, and the completion of other
corporation transactions.  Such goals (other than stock price and earnings per
share) may be expressed in terms of the Company, a Subsidiary, department,
division, business unit, or product, as determined by the Committee, and may be
absolute, relative to one or more other companies, or relative to one or more
indexes.  A performance goal need not be based upon an increase or positive
result under a business criterion and may, for example, be based upon limiting
economic losses or maintaining the status quo.  Which factor or factors to be
used with respect to any grant, and the weight to be accorded thereto if more
than one factor is used, shall be determined by the Committee, in its sole
discretion, at the time of grant.  To the extent consistent with section
162(m) of the Code with respect to Awards intended to constitute
“performance-based compensation,” the Committee (A) shall appropriately adjust
any evaluation of performance under a performance goal to eliminate the effects
of charges for restructurings, discontinued operations, extraordinary items and
all items of gain, loss or expense determined to be extraordinary or unusual in
nature or related to the disposal of a segment of a business or related to a
change in accounting principle, all as determined in accordance with applicable
accounting provisions, as well as the cumulative effect of accounting changes,
in each case as determined in accordance with generally accepted accounting
principles or identified in the Company’s financial statements or notes to the
financial statements; and (B) may appropriately adjust any evaluation of
performance under a performance goal to exclude any of the following that occurs
during the applicable performance period: (1) asset write-downs, (2) litigation,
claims, judgments or settlements, (3) the effect of changes in tax law or other
such laws or provisions affecting reported results, (4) accruals for
reorganization and restructuring programs, or (5) accruals of any amounts for
payment under this Plan or any other compensation arrangement maintained by the
Company.

 

(ix)                              Change of Control.  Unless otherwise provided
for in an Award Agreement and subject to Section 6(j)(x) below, upon a Change of
Control, all then-outstanding Awards shall vest in accordance with
Section 6(j)(ix)(A) below, except to the extent that another Award meeting the
requirements of Section 6(j)(ix)(B) (a “Replacement Award”) is provided to the
Participant to replace such Award (the “Replaced Award”).

 

(A)                               Change of Control Vesting.  Upon a Change of
Control, a Participant’s then-outstanding Awards that are not vested and (1) as
to which vesting depends solely on the satisfaction of a service obligation by
the Participant to the Company or any Subsidiary shall become fully vested; or
(2) as to which vesting depends upon the satisfaction of one or more performance
objectives shall immediately vest and all performance objectives shall be
calculated based on either, as determined by the Committee in its sole
discretion, (a) actual performance against the stated performance objectives as
of the date of the Change of Control or (b) deemed target performance pro-rated
based on the number of days elapsed in the applicable performance period until
the date of the Change of Control.

 

16

--------------------------------------------------------------------------------


 

(B)          Replacement Awards.  An Award shall meet the conditions of this
Section 6(j)(ix)(B) (and hence qualify as a Replacement Award) if: (1) it is of
the same type as the Replaced Award (or, it is of a different type than the
Replaced Award, provided that the Committee, as constituted immediately prior to
the Change of Control, finds such type acceptable); (2) it has an intrinsic
value at least equal to the value of the Replaced Award; (3) it relates to
publicly traded equity securities of the Company or its successor in the Change
of Control or another entity that is affiliated with the Company or its
successor following the Change of Control; (4) its terms and conditions comply
with the terms of this Section 6(j)(ix)(B) set forth below; and (5) its other
terms and conditions are not less favorable to the Participant than the terms
and conditions of the Replaced Award (including the provisions that would apply
in the event of a subsequent Change of Control). Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Replaced Award if the requirements of the preceding sentence are satisfied.
The determination of whether the conditions of this Section 6(j)(ix)(B) are
satisfied shall be made by the Committee, as constituted immediately before the
Change of Control, in its sole discretion. Without limiting the generality of
the foregoing, the Committee may determine the value of Awards and Replacement
Awards that are stock options or stock appreciation rights by reference to
either their intrinsic value or their fair value. Upon an involuntary
termination of service of a Participant occurring at any time following the
Change of Control, other than for cause, all Replacement Awards held by the
Participant (a) as to which vesting depends solely on the satisfaction of a
service obligation by the Participant to the Company or any Subsidiary shall
become fully vested; or (b) as to which vesting depends upon the satisfaction of
one or more performance objectives shall immediately vest and all performance
objectives shall be calculated based on either, as determined by the Committee
in its sole discretion, (i) actual performance against the stated performance
objectives as of the date of the Change of Control or (ii) deemed target
performance pro-rated based on the number of days elapsed in the applicable
performance period until the date of the Change of Control.

 

(x)           Unusual Transactions or Events.  In the event of any distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, reorganization, merger, spin-off, combination, repurchase, or
exchange of Shares or other securities of the Company, or other corporate
transaction or event or any unusual or nonrecurring transactions or events
(including without limitation a Change of Control) affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, and whenever the Committee determines that action is appropriate in
order to prevent the dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or with respect to any
Award under the Plan, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles, the Committee, in its
sole discretion and on such terms and conditions as it deems appropriate, may
take any one or more of the following actions (unless the discretion to take
such action would cause an Award to a Covered Employee to not

 

17

--------------------------------------------------------------------------------


 

qualify as “performance-based compensation” under section 162(m) of the Code if
intended to so qualify):

 

(A)          To provide for either (i) the termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
such transaction or even the Committee determines in good faith that no amount
would have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (ii) the replacement of such Award with other rights or property of
substantially equivalent value selected by the Committee in its sole discretion;

 

(B)          To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

(C)          To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Awards and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards and Awards which may be granted in the future, provided that,
with respect to outstanding Awards such adjustments shall result in
substantially equivalent value to the affected Participants; and

 

(D)          To provide that such Award shall be exercisable (within such period
of time as the Committee may specify, for example, but not by way of limitation,
in connection with a Change of Control, the Committee may specify that
unexercised, vested Options or SARs terminate upon consummation of the Change of
Control), or payable or fully vested with respect to all Shares covered thereby,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement.

 

Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant
ASC Topic 718, the provisions in Section 4(c) shall control to the extent they
are in conflict with the discretionary provisions of this Section 6(j)(x).

 

SECTION  7.    Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a)           Amendments to the Plan.  The Board or the Committee may amend,
alter, suspend, discontinue, or terminate the Plan without the consent of any
stockholder, Participant, other holder or beneficiary of an Award, or other
Person (but stockholder approval will be required to the extent required by
applicable law or listing requirements); provided, however,

 

18

--------------------------------------------------------------------------------


 

notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the stockholders of the Company no such amendment, alteration,
suspension, discontinuation, or termination shall be made that would
(i) increase the total number of Shares that may be issued under Awards
(including ISOs) granted under the Plan, except as provided in Sections
4(c) and  6(j)(x) of the Plan, (ii) increase the class of individuals eligible
to receive Awards under the Plan or (iii) materially increase the benefits
available under the Plan.  In addition, except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares) and except as provided in Section 6(j)(x) of this Plan, the
terms of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other Awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval.  Notwithstanding the foregoing, without the consent of an affected
Participant, no Board or Committee action pursuant to this Section 7(a) may
materially or adversely affect the rights of such Participant under any
previously granted and outstanding Award.

 

(b)           Amendments to Awards.  Subject to Section 7(a) above and any
express restrictions in the Plan concerning the acceleration of the vesting of
Awards, the Committee may accelerate or waive any conditions or rights under,
amend any terms of, or alter any Award theretofore granted, provided that,
subject to Section 7(c) below, no change in any Award shall materially adversely
affect the rights of a Participant under the Award without the consent of such
Participant.  Notwithstanding the foregoing, and subject to Section 7(c) below,
(i) with respect to any Award to a Covered Employee that is intended to qualify
as “performance-based compensation” under section 162(m) of the Code, no
adjustment shall be authorized to the extent such adjustment would cause the
Award to fail to so qualify, and (ii) no acceleration of the terms of payment of
any Award that provides for a deferral of compensation under the Non-Qualified
Deferred Compensation Rules shall be authorized if such acceleration would
subject a Participant to additional taxes under the Non-Qualified Deferred
Compensation Rules.

 

(c)           Amendments to Preserve or Achieve Tax Treatment and Comply with
Law.  Notwithstanding Section 7(b) above, the Board or the Committee may amend
or alter any terms of any outstanding Award as it deems advisable in order to
preserve or achieve its intended tax treatment or to comply with applicable law,
provided that such amendments or alterations shall result in substantially
equivalent value to the affected Participants.

 

(d)           Substantially Equivalent Value.  With respect to amendments,
alterations, or adjustments of any Award, “substantially equivalent value” may
be determined without consideration of any tax consequences of the amendment,
alteration, or adjustment.

 

SECTION  8.    General Provisions.

 

(a)           No rights to Awards.  No Participant or other Person shall have
any claim to be granted any Award, there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards and the terms
and conditions of Awards need not be the same with respect to each recipient.

 

19

--------------------------------------------------------------------------------


 

(b)           Tax Withholding.  The Company or any Subsidiary is authorized to
withhold from any Award, from any payment due or transfer made under any Award
(including from a distribution of Stock) or from any compensation or other
amount owing to a Participant the amount (in cash, Shares, or other property) of
any applicable taxes required to be withheld by the Company or Subsidiary in
respect of the Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under the Award and to take such other action as may be
necessary in the opinion of the Company or Subsidiary to satisfy all of its
obligations for the payment of such taxes.  In addition, the Committee may
provide, in an Award Agreement, that the Participant may direct the Company to
satisfy such Participant’s tax withholding obligations through the withholding
of Shares otherwise to be acquired upon the exercise or payment of such Award;
provided, that, in such case, the number of Shares that shall be so withheld
shall be limited to the number of Shares having an aggregate Fair Market Value
on the date of withholding equal to the aggregate amount of such tax withholding
obligations determined based on the applicable minimum statutory tax withholding
requirements (or, in the discretion of the Committee, the Fair Market Value of
such Shares may exceed the minimum statutory withholding requirement but may not
be greater than the maximum statutory withholding requirement; provided that the
exercise of such discretion by the Committee would not cause an Award otherwise
classified as an equity award under ASC Topic 718 to be classified as a
liability award under ASC Topic 718).

 

(c)           No Right to Employment or Retention.  The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the Company or any Subsidiary or under any other service contract with the
Company or any Subsidiary, or to remain on the Board.  Further, the Company or a
Subsidiary may at any time dismiss a Participant from employment or terminate
any contractual agreement or relationship with any Consultant, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan, in any Award Agreement or any other agreement or contract between the
Company or a Subsidiary and the affected Participant.  If a Participant’s
employer ceases to be a Subsidiary, such Participant’s Award or Awards shall
continue in full force and effect as if the Participant’s employer were still a
Subsidiary, unless and until the Committee, within its discretion, adjusts the
Participant’s Award or Awards in any of the manners described in
Section 6(j)(x)(A) through (D).

 

(d)           Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware and applicable federal law.

 

(e)           Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.  If such amendment or
striking of such provision adversely affects the value of the Award, the
Committee shall cause appropriate action to be taken to provide the affected
Participant with substantially equivalent value to the Award in question.

 

20

--------------------------------------------------------------------------------


 

(f)            Other Laws.  The Committee may refuse to issue or transfer any
Shares or other consideration under an Award, permit the exercise of an Award
and/or the satisfaction of its tax withholding obligation in the manner elected
by the Participant, holder or beneficiary if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration, the manner of exercise or satisfaction of the tax withholding
obligation might violate any applicable law or regulation, including without
limitation, the Sarbanes-Oxley Act, or entitle the Company to recover the same
under section 16(b) of the Exchange Act, and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded or refused, as the case may be, to the
relevant Participant, holder or beneficiary.  It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to section 16 of the Exchange Act shall be exempt from such section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant) and, if any provision of this Plan
or any Award    Agreement does not comply with the requirements of Rule 16b-3 as
then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3 so that such Participant shall avoid liability under section
16(b) of the Exchange Act.

 

(g)           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Subsidiary and a Participant
or any other Person.  To the extent that any Person acquires a right to receive
payments from the Company or any Subsidiary pursuant to an Award, such right
shall be no greater than the right of any general unsecured creditor of the
Company or any Subsidiary. This Plan shall not constitute an “employee benefit
plan” for purposes of section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended.

 

(h)           Section 409A.  With respect to any Award that is subject to
section 409A of the Code, notwithstanding anything in the Plan or the Award
Agreement to the contrary such Award shall be construed as necessary to comply
with section 409A of the Code, including, but not limited to, (i) compensation
under such Award may not be distributed earlier than as permitted in section
409A(2) of the Code, (2) the time or schedule of payment of such Award may not
be accelerated except as provided in the Treasury regulations under section
409A, and (3) no compensation under such Award may be deferred at the
Participant’s election or by the Company except as permitted by Code section
409A.

 

(i)            No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Shares or whether such fractional Shares or any rights
thereto shall be cancelled, terminated, or otherwise eliminated.

 

(j)            Headings.  Headings are given to the Section and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 

(k)           Undertakings of Certain Subsidiaries.  The Subsidiaries who
otherwise agree to the terms of the Plan shall, upon request of the Company,
fund the cash portion of any Award for a Participant who is an Employee or
Consultant of such Subsidiary.

 

21

--------------------------------------------------------------------------------


 

(l)            Clawback.  This Plan is subject to any written clawback policies
the Company, with the approval of the Board, may adopt.  Any such policy may
subject a Participant’s rights and benefits under this Plan to reduction,
cancellation, forfeiture or recoupment if certain specified events or wrongful
conduct occur, including but not limited to an accounting restatement due to the
Company’s material noncompliance with financial reporting regulations or other
events or wrongful conduct specified in any such clawback policy, adopted to
conform to the Dodd-Frank Wall Street Reform and Consumer Protection Act and
rules promulgated thereunder by the SEC, and that the Company determines should
apply to this Plan.

 

SECTION  9.    Effective Date of Plan.

 

This Plan shall become effective as of the Effective Date, subject to approval
by the stockholders of the Company.

 

SECTION  10.    Term of the Plan.

 

No Award shall be granted under this Plan prior to the date this Plan is
approved by the stockholders of the Company.  If so approved, the Plan shall
continue until the earliest of (i) May 5, 2026, (ii) the date the Board
terminates the Plan, and (iii) the date Shares are no longer available for
Awards under the Plan.  However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award granted prior to such
termination, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under such Award, shall extend beyond such termination date.

 

22

--------------------------------------------------------------------------------